Exhibit 99.1 BioSpecifics Technologies Corp. Reports Second Quarter 2008 Financial Results LYNBROOK, NY – August 11, 2008 - BioSpecifics Technologies Corp. (OTC Bulletin Board: BSTC.OB), a biopharmaceutical company developing first in class collagenase-based products, today announced its financial results for the second quarter ended June 30, 2008. The Company reported a net loss of $801,337 for the quarter ended June 30, 2008, or 14 cents per diluted common share, compared to a net loss of $478,000, or 9 cents per diluted common share, for the same period in 2007. Revenue for the second quarter of 2008 was $434,000 compared to $370,000 for the same period in 2007.For the six months ended June 30, 2008, revenue was $836,000, compared to $730,000 for the same period in 2007.The increase in revenue for both periods was due to an increase in consulting fees. “In the second quarter, successful pivotal Phase 3 results for XIAFLEX™ to treat Dupuytren’s Contracture were announced by our partner Auxilium, Inc. We continue to expect a biologics license application (BLA) filing for this product with the U.S. Food and Drug Administration in early 2009. In addition, we expect Auxilium to initiate a Phase 2b trial for XIAFLEX in Peyronie’s Disease later this quarter,” commented Thomas Wegman, President of BioSpecifics Technologies Corp. “We were also pleased to announce that we strengthened our balance sheet through a private placement of equity at a premium.” Research and development expenses for the second quarter of 2008 were $94,000, compared to $72,000 for the same period in 2007.For the six months ended June 30, 2008, research and development expenses were $189,000, compared to $458,000 for the same period in 2007.The decrease in research and development expenses was primarily due to lower third-party development costs primarily offset by certain external study development costs. General and administrative expenses for the second quarter of 2008 totaled $1.2 million, compared to $813,000 for the same period in 2007.For the six months ended June 30, 2008, general and administrative expenses were $2.0 million, compared to $1.9 million for the same period in 2007.This increase in general and administrative expenses was primarily due to stock based compensation expense partially offset by lower administrative personnel costs and legal fees. As of June 30, 2008, BioSpecifics held cash, cash equivalents and accounts receivable, prepaid expenses and other current assets of $5.0 million, compared to $2.8 million on June 30, 2007. Recent
